17-08264-rdd     Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27 Main Document
                                         Pg 1 of 10          Hearing Date: May 20, 2019
                                                         Hearing Time: 10:00 a.m. (EDT)

Tracy L. Klestadt
Klestadt Winters Jureller Southard & Stevens, LLP
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000
Fax: (212) 972-2245
tklestadt@klestadt.com

Jeffrey K. Garfinkle (admitted pro hac vice)
BUCHALTER Professional Corporation
18400 Von Karman Avenue, Suite 800
Irvine, CA 92612
Telephone: (949) 760-1121
Fax: (949) 720-0182
jgarfinkle@buchalter.com

Counsel for Defendant
McKesson Corporation


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
In re:                                           )   Chapter 11
                                                 )
                                                 )   Case No. 15-23007 (RDD)
THE GREAT ATLANTIC & PACIFIC TEA                 )
COMPANY, INC., et al.                            )   Jointly Administered
                                                 )
                           Debtor.               )
                                                 )
The Official Committee of Unsecured Creditors on )
behalf of the bankruptcy estate of THE GREAT     )
ATLANTIC & PACIFIC TEA COMPANY, INC., )
et al.                                           )
                              Plaintiff          )   Adv. Proc. No. 17-08264 (RDD)
                                                 )
                      v.                         )
                                                 )
McKESSON CORPORATION                             )
                                                 )
                              Defendant          )
                                                 )

     McKESSON CORPORATION’S LOCAL RULE 7056-1(b) STATEMENT OF
   UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
17-08264-rdd        Doc 27      Filed 05/01/19 Entered 05/01/19 22:07:27                Main Document
                                             Pg 2 of 10



                   Undisputed Fact                                      Evidentiary Support
        1.     McKesson1 (NYSE: MCK) is one of                   1. Declaration of Jenifer Towsley in
the largest wholesale distributors of Pharmaceuticals               Support of McKesson
in the United States.                                               Corporation’s Motion for
                                                                    Summary Judgment (the “Towsley
                                                                    Declaration”) at ¶ 7.

        2.     The Debtors were one of the nation’s              2. Case No. 15-23007 at Docket
oldest supermarket and food retailers, operating                    No. 4 at pg 3.
approximately 300 supermarkets, combination food
and drug stores, and specialty food stores across six
Northeastern states. The Debtors’ primary retail
operations consisted of supermarkets operated under
a variety of well-known trade names including
A&P, Waldbaum’s, SuperFresh, Pathmark, Food
Basics, and The Food Emporium.

       3.       A majority of these supermarkets                 3. Case No. 15-23007 at Docket
also had in-store pharmacies and McKesson was the                   No. 4 at pg 24; Towsley
Debtors’ primary supplier of Pharmaceuticals to                     Declaration at ¶ 7.
those pharmacies.

       4.     Around the end of the first                        4. Towsley Declaration at ¶ 12.
bankruptcy cases, in the spring of 2012, as the prior
assumed supply agreement with McKesson was
expiring, McKesson was informed that the Debtors
were seeking alternative suppliers to McKesson.

         5.     In response, during the summer and               5. Towsley Declaration at ¶ 7, 12,
fall of 2012, the Debtors and McKesson negotiated                   and Ex. 1.
and reached an agreement for the new Supply
Agreement. The Debtors and McKesson entered
into the new and operative Supply Agreement on or
about December 6, 2012 and that agreement became
effective on October 1, 2012.

        6.      The Debtors employed an automated                6. Towsley Declaration at ¶ 8 and 23.
daily ordering and payment process. Every day, the
inventory control software at each of the Debtors’
individual pharmacies would order the required
Pharmaceuticals to maintain predetermined
inventory levels. McKesson would deliver the
orders the following business day and the Debtors
would pay McKesson with Automated Clearing
House (ACH) payments debited from the Debtors’
bank account on the required Friday due dates
established by the terms of the Supply Agreement.




1 Defined terms herein have the same meaning set forth in McKesson’s Motion for Summary Judgment.
17-08264-rdd      Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27        Main Document
                                          Pg 3 of 10



                 Undisputed Fact                               Evidentiary Support
       7.      The Debtors contracted with               7. Towsley Declaration at ¶ 14.
McKesson to provide pharmacy enterprise software
to manage the Debtors’ inventory, product orders
and payments. The Pharmaceuticals Management
System utilized an electronic daily ordering system.

         8.      When a customer filled a prescription   8. Towsley Declaration at ¶ 14.
with one of the Debtors’ pharmacies, the pharmacy
would fill that prescription from inventory on hand
or place a special order with McKesson. If the
customer’s prescription was filled from on-hand
supply, the Pharmaceuticals Management System
would indicate when supplies fell below the safety
stock level and would automatically place an order
with McKesson. The system would build a running
list of orders throughout the day for each pharmacy.
At 8:00 p.m. local time the list would close and a
purchase order would be transmitted to the
McKesson distribution center assigned to that
pharmacy. The pharmacy could also place special
orders for Pharmaceuticals not normally carried in
the regular inventory.

        9.     After 8:00 p.m., the assigned             9. Towsley Declaration at ¶ 15.
McKesson distribution center would review each
pharmacy’s order for that day and finalize each
pharmacy’s list of products for delivery, generating
a purchase order acknowledgment. Any orders
placed through the electronic ordering system by
8:00 p.m. local time would qualify for next-business
day delivery. In some instances, a product was not
immediately available and delivery was delayed
until the product became available.

        10.     Once the orders were packaged and        10. Towsley Declaration at ¶ 16.
an invoice prepared at the distribution center,
delivery trucks would transport the Pharmaceuticals
to the specific pharmacy that had placed an order.
Generally, McKesson would deliver
Pharmaceuticals to the Debtors’ in-store pharmacies
Monday through Friday, with deliveries typically
arriving the morning of the next business day after
an electronic order was sent to McKesson. In rare
instances, a pharmacy might require either
immediate same-day delivery or non-business day
delivery of a Pharmaceutical that was not in its
inventory. Subject to additional charges and
product availability, McKesson would fulfill those
special orders.
17-08264-rdd      Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27        Main Document
                                          Pg 4 of 10



                  Undisputed Fact                              Evidentiary Support
        11.    Upon delivery of the                      11. Towsley Declaration at ¶ 17.
Pharmaceuticals, an in-store employee (usually one
of the pharmacists) confirmed and accepted the
order through either an electronic signature or a
signed paper receipt. Employees within the
pharmacies would then use the invoice to check the
new product into the Pharmaceuticals Management
System, which would automatically update the
inventory count for each pharmacy.

        12.      The accurate maintenance of             12. Towsley Declaration at ¶ 18.
inventory records of pharmaceuticals, and related
patient/customer records, is essential and strictly
regulated. McKesson strictly abides by these
Federal and state laws and regulations and works
with all of its customers, including the Debtors, to
ensure strict compliance.

         13.    McKesson sold Pharmaceuticals to         13. Towsley Declaration at ¶ 19.
the Debtors on different credit terms based on the
category of Pharmaceuticals: (1) non-generic
Pharmaceuticals, (2) generic Pharmaceuticals, and
(3) in limited instances, extended dating products.

       14.     Payment for Branded                       14. Towsley Declaration at ¶ 20.
Pharmaceuticals was due on the Friday of the week
following the date of an invoice. Branded
Pharmaceuticals would therefore be paid in a range
of terms from 7 days (Friday to following Friday) to
11 days (Monday to following Friday).

        15.   Payment for Generic                        15. Towsley Declaration at ¶ 21.
Pharmaceuticals was due on the sixth following
Friday and would therefore be paid in a range of
terms from 35 to 39 days.

        16.     Finally, in certain limited instances,   16. Towsley Declaration at ¶ 22.
McKesson offered longer terms for Promotional
Pharmaceuticals where manufacturers of Branded
Pharmaceuticals would offer McKesson extended
payment terms on a limited product-by-product
basis and McKesson passed those extended payment
terms to its customers. Payment on extended dating
Pharmaceuticals would be due on the applicable
Friday payment date for the extended payment
terms.
17-08264-rdd      Doc 27    Filed 05/01/19 Entered 05/01/19 22:07:27        Main Document
                                         Pg 5 of 10



                 Undisputed Fact                             Evidentiary Support
    17. Invoices were compiled with a billing          17. Declaration of Lalitha Iragavarapu
statement and provided to the Debtors on a weekly          in Support of McKesson
basis. Occasionally, there was a delay in delivering       Corporation’s Motion for
an invoice to the Debtors, usually due to a clerical       Summary Judgment (the
error by McKesson. In those circumstances, the             “Iragavarapu Declaration”) at ¶ 7.
invoice would be included with the next billing
cycle statement and the baseline date of the invoice
would be modified so the due date of that invoice
would correspond to the due date of all invoices
included in the billing statement.

        18.     With the exception of the four daily   18. Towsley Declaration at ¶ 9;
payments during the final week preceding the               Iragavarapu Declaration at ¶ 8 and
bankruptcy cases, every other payment made during          10.
the 90-day preference period conformed to the same
credit terms and payment procedures that had been
in place for the prior three years.

        19.     Due to the processes relied upon by    19. Towsley Declaration at ¶ 9 and
the Debtors and McKesson, every single invoice             23; Iragavarapu Declaration at ¶ 8
paid during the Preference Period was paid on its          and 10.
exact due date.
        20.     With the exception of the four daily   20. Towsley Declaration at ¶ 9 and
payments during the week prior to the Petition Date,       23; Iragavarapu Declaration at ¶ 8
the Debtors never deviated from paying McKesson            and 10.
on the required Friday due date.

        21.     During the one-year prepetition        21. Iragavarapu Declaration at ¶ 10.
period, the transactions between the Debtors and
McKesson resulted in 204,778 individual invoices
for a total amount of $295,915,014.44.

        22.    During the Preference Period, there     22. Towsley Declaration at ¶ 24;
were thirteen (13) Fridays. On each Friday during          Iragavarapu Declaration at ¶ 8 and
the Preference Period, and without any deviation or        10.
exception, the Debtors paid McKesson for the
aggregate amounts of Branded Pharmaceuticals,
Generic Pharmaceuticals and Promotional
Pharmaceuticals due that day.

         23.    The Debtors never paid by check. In    23. Towsley Declaration at ¶ 24.
all instances, payment was either via ACH or wire
transfer.
17-08264-rdd      Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27         Main Document
                                          Pg 6 of 10



                 Undisputed Fact                               Evidentiary Support
       24.      During the spring and summer of          24. Towsley Declaration at ¶ 10 and
2015, the Debtors’ financial difficulties and possible       25.
bankruptcy filing were widely reported. The
decline in the Debtors’ financial condition and the
possible bankruptcy filing led McKesson in July of
2015 to exercise its contractual right to modify the
supply terms—on a go-forward basis.

        25.      Section 4(h) of the Supply              25. Towsley Declaration at ¶ 25, fn. 3.
Agreements provides that McKesson may “change a
payment term (including imposing the requirement
of next day electronic payment for Merchandise
deliveries) or limit total credit, if (i) McKesson
concludes there has been a material adverse change
in the A&P's financial condition or an unsatisfactory
payment performance; or (ii) A&P ceases to meet
McKesson's credit requirements. Upon the
occurrence of any of the above-specified events,
McKesson further shall be entitled to require that
A&P provide adequate assurances of performance
as a condition to the shipment of any additional
orders to locations.”

        26.    In a July 2, 2015 letter, McKesson        26. Towsley Declaration at ¶ 25,
notified the Debtors that due to a material adverse          Ex. 2.
change in the Debtors’ financial condition, effective
July 13, 2015 the Debtors could purchase
Pharmaceuticals from McKesson only on one-day
sales outstanding terms and limited the Debtors’
daily purchases to $1 million.

        27.     One-day sales outstanding terms          27. Towsley Declaration at ¶ 25.
would require the Debtors to pay for
Pharmaceuticals no more than one business day
after placing an order.

        28.    Under the supply procedures               28. Towsley Declaration at ¶ 25.
between McKesson and the Debtors, invoices were
generated and product was delivered the day after
an order was placed. Thus, one-day sales
outstanding terms would have required the Debtors
to pay for new product the day it was delivered.

       29.     Following the notification on July 2,     29. Towsley Declaration at ¶ 26 and
2015, the Debtors and McKesson negotiated and                27, Ex. 3.
agreed upon modified terms of up to two-day sales
outstanding and limited the Debtors’ daily
purchases to $2 million, as memorialized by a letter
dated July 15, 2015
17-08264-rdd     Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27       Main Document
                                         Pg 7 of 10



                 Undisputed Fact                            Evidentiary Support
        30.      McKesson and the Debtors agreed to   30. Towsley Declaration at ¶ 10 amd
an additional day because of the logistical               27.
difficulties in ordering and delivering
Pharmaceuticals, inspecting the deliveries, logging
the Pharmaceuticals into inventory and then
remitting payment all within 24 hours. Due to these
operational actualities , two-day sales outstanding
terms were intended to require contemporaneous
payment one day after delivery of new product (the
“Contemporaneous Payment Terms”).

      31.    The Contemporaneous Payment              31. Towsley Declaration at ¶ 28,
Terms became effective for purchases of                   Ex. 3.
Pharmaceuticals made on and after July 13, 2015.

       32.     Prior to the Petition Date, the        32. Towsley Declaration at ¶ 11 and
Debtors purchased Pharmaceuticals and made four           28, Iragavarapu Declaration at
payments according to the new terms totaling              ¶ 11.
approximately $4.25 million as follows:
       • Tuesday, July 14, 2015 in the amount of
           $1,436,808.53
       • Wednesday, July 15, 2015 in the amount
           of $1,098,919.73
       • Thursday, July 16, 2015 in the amount of
           $883,260.71
       • Friday, July 17, 2015 in the amount of
           $830,735.91

   33. The four Contemporaneous Daily Payments        33. Iragavarapu Declaration at ¶ 11.
made between July 14 and 17 were applied to
invoices for Pharmaceuticals delivered the previous
day as follows:
 Date of     Date of     Wire       Payment
 Invoices    Payment     Number     Amount

 7/13/2015 7/14/2015 4043222 1,436,808.53

 7/14/2015 7/15/2015 4043267 1,098,919.73

 7/15/2015 7/16/2015 4043333 883,260.71

 7/16/2015 7/17/2015 4043354 830,735.91

                         Total:     $4,249,724.88
17-08264-rdd     Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27       Main Document
                                         Pg 8 of 10



                 Undisputed Fact                            Evidentiary Support
    34. Between July 14, 2015 and July 17, 2015,      34. Iragavarapu Declaration at ¶ 12.
McKesson generated invoices and delivered
Pharmaceuticals to the Debtors in the total amount
of $4,654,546.87 as follows:
        • July 14, 2015 - $1,108,103.36
        • July 15, 2015 - $891,779.14
        • July 16, 2015 - $842,705.17
        • July 17, 2015 - $1,811,959.20

         35.   Between July 14, 2015 and July 17,     35. Towsley Declaration at ¶ 29.
2015, the Debtors paid McKesson by wire transfer
the full amount due for Pharmaceuticals purchased
and delivered to the Debtors’ pharmacies during the
prior day. Those payments did not include any
amounts due for Pharmaceuticals purchased on
other terms.

       36.     All of the payments at issue in the    36. Towsley Declaration at ¶ 29.
lawsuit, including the four Contemporaneous Daily
Payments, were applied to specifically identified
invoices and not any other debts.
       37.     After the Debtors filed for            37. Towsley Declaration at ¶ 30.
bankruptcy on Monday, July 19, 2015, McKesson
continued to supply the Debtors with
Pharmaceuticals on the same Contemporaneous
Payment Terms.

        38.   With the Supply Agreement set to        38. Towsley Declaration at ¶ 30.
expire on August 31, 2015, McKesson and the
Debtors agreed to extend the term of the Supply
Agreement through January 31, 2016 but modified
the agreement to incorporate the new
Contemporaneous Payment Terms.

        39.     McKesson further agreed that it       39. Towsley Declaration at ¶ 30.
would not modify the Contemporaneous Payment
Terms under section 4(H) of the Supply Agreement
for the duration of the liquidation process.

       40.      The Debtors’ purchase of              40. Towsley Declaration at ¶ 30.
Pharmaceuticals from McKesson continued on these
terms until the liquidation of the Debtors’
pharmacies was completed in early 2016.

        41.     The Debtors did not pay certain       41. Towsley Declaration at ¶ 31.
invoices governed under the pre-July 13, 2015
credit terms of the Supply Agreement, nor certain
invoices dated July 17, 2015, which were governed
by the new credit terms.
17-08264-rdd     Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27      Main Document
                                         Pg 9 of 10



                 Undisputed Fact                            Evidentiary Support
       42.     In total, $3,636,302.30 of             42. Towsley Declaration at ¶ 31.
Pharmaceuticals were delivered during the twenty
days before the Petition Date (June 29, 2015
through July 18, 2015), for which payment was not
received.

       43.      Following the commencement of the     43. Towsley Declaration at ¶ 31.
bankruptcy cases, the Debtors and McKesson
entered into that certain Extension of Compliance
with Terms of Supply Agreement. Pursuant to the
terms of the Extension Agreement, the Debtors paid
McKesson a $1 million extension fee, which was
applied to McKesson’s administrative claim.

        44.     The remaining balance owed on         44. Towsley Declaration at ¶ 31.
McKesson’s administrative claim is $2,636,302.30.
In addition to the Administrative Claim, McKesson
holds a general unsecured claim in the amount of
$1,581,865.96 for Pharmaceuticals delivered prior
to June 29, 2015.

        45.    On or about November 24, 2015,         45. Claim Numbers 5880 and 9512.
McKesson timely filed a series of proofs of claim
against the Debtors, which included the claims
based on Pharmaceuticals received by the Debtors
during the Administrative Claim Period. On March
8, 2016, McKesson filed its first amended proofs of
claims against each of the Debtors for both the
Administrative Claim and the Unsecured Claim.

        46.     McKesson produced to Plaintiff        46. Towsley Declaration at ¶ 32, Ex.
several emails from May 22, 2015 discussing the           4.
fact that the Debtors did not initially make the
payment due May 22, 2015.

        47.    McKesson contacted the Debtors to      47. Towsley Declaration at ¶ 32, Ex.
inquire about the status of the May 22, 2015              4.
payment and whether the Debtors intended to
continue adhering to the terms of the Supply
Agreement.

       48.     The Debtors timely made the May        48. Towsley Declaration at ¶ 32.
22nd payment and thereafter continued to timely
pay invoices throughout the Preference Period.
17-08264-rdd     Doc 27     Filed 05/01/19 Entered 05/01/19 22:07:27            Main Document
                                        Pg 10 of 10



                 Undisputed Fact                                  Evidentiary Support
        49.     In one of the internal McKesson             49. Towsley Declaration at ¶ 33.
emails written by Jennifer Towsley (McKesson’s
Vice President of Credit and Financial Services) on
May 22, 2015, Ms. Towsley refers to several
incidences of missed payments. That statement
refers to several late payments made to one or both
of the McKesson corporate affiliates that had
entirely separate supply and logistical agreements
with the Debtors. Those entities, McKesson
Pharmacy Systems, LLC and McKesson Specialty
Distribution LLC, are defendants in two separate
preference lawsuits.


DATED: New York, New York
       May 1, 2019

                                                      KLESTADT WINDERS JURELLER
                                                      SOUTHARD & STEVENS LLP



                                                      By: /s/ Tracy L. Klestadt
                                                      Tracy L. Klestadt, Esq.
                                                      200 West 41st Street, 17th Floor
                                                      New York, New York 10036
                                                      Telephone: (212) 972-3000
                                                      TKlestadt@Klestadt.com

                                                      and

                                                      BUCHALTER, A Professional Corporation

                                                      Jeffrey K. Garfinkle, Esq.
                                                      (Cal Bar. No. 153496; admitted pro hac
                                                      vice)
                                                      18400 Von Karman Avenue, Suite 800
                                                      Irvine, CA 92612
                                                      Telephone: (949) 760-1121
                                                      jgarfinkle@buchalter.com

                                                      Attorneys for Defendant, MCKESSON
                                                      CORPORATION
